AMENDMENT 2005-1

CORINTHIAN COLLEGES, INC. 2004 NEW-HIRE AWARD PLAN

WHEREAS, Corinthian Colleges, Inc., a Delaware corporation (the “Company”),
maintains the Corinthian Colleges, Inc. 2004 New-Hire Award Plan (the “Plan”);

WHEREAS, the Company has the right to amend the Plan; and

WHEREAS, the Company desires to amend the Plan to decrease the number of shares
of its common stock, par value $0.0001 per share (the “Common Stock”), that is
currently available for award purposes under the Plan so that the aggregate
shares available under the Plan equals 265,000 shares of Common Stock.

NOW, THEREFORE, BE IT RESOLVED, that Section 1.4.2 of the Plan be, and it hereby
is, amended and restated to read in its entirety as follows effective as of the
date hereof:

“1.4.2 Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Employees under this Plan (the
“Share Limit”) is equal to 265,000 shares. The Share Limit is subject to
adjustment as contemplated by Section 1.4.3 and Section 6.3.”

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment 2005-1 on this 26th day of January, 2005.

CORINTHIAN COLLEGES, INC.

By: /s/ Stan A. Mortensen



      Print Name: Stan A. Mortensen
Title: Senior Vice President and General Counsel

